Citation Nr: 1819954	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-36 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

As a preliminary matter, the Board notes that although the Veteran's claim of entitlement to service connection for a low back disability was the subject of prior final denial in a September 1992 rating decision, the Board finds that new and material evidence has been received sufficient to reopen the claim.  

In October 2017, the Veteran and his spouse testified at hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  A September 1992 rating decision denied reopening of a claim of entitlement to service connection for a low back disability; the Veteran did not appeal the decision and no new and material evidence was received within one year of the denial. 

2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability.

3.  Low back arthritis is a result of the Veteran's military service.

4.  Right shoulder arthritis is a result of the Veteran's military service.

5.  Right knee arthritis is a result of the Veteran's military service.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision is final. 

2.  Subsequent to the September 1992 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  

3.  Low back arthritis was incurred in service.  

4. Right shoulder arthritis was incurred in service.  

5.  Right knee arthritis was incurred in service.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Turning to the merits of the claims, service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). 

If no disability was noted at the time of enlistment, the Veteran is presumed to have been in sound condition.  The disability must be shown by clear and unmistakable evidence both to have preexisted service and to not have been aggravated by service to rebut that presumption.   

In this case, the Veteran's back was found to be clinically normal at his enlistment examination; a back problem was documented, but declared not disabling.  Therefore, no preexisting disability of the back was noted at enlistment.  

Moreover, while there are multiple notes in service treatment records that indicate that the Veteran had been experiencing back pain since a car accident before service, there is no diagnosis of a back disability of record, including at the separation examination.  Thus, while the Veteran had an injury to his back before enlistment, the Board finds that there is not clear and unmistakable evidence that he had a disability of the back prior to service entrance.  Consequently, the presumption of soundness is not rebutted in this case.  

Arthritis is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  The April 2011 VA examiner diagnosed arthritis of the right shoulder and right knee and a November 2010 letter from Dr. RKB reflects a diagnosis of osteoarthritis of the lower back. 

The Veteran contends that he sustained injuries to his right shoulder, right knee, and back after being thrown some distance by the force of a mortar round that landed about 20 yards away from him.  His service personnel records reveal that he received The Purple Heart for wounds received in action in March 1968.  He also asserts that he sustained damage to his back in service from loading and unloading heavy equipment. 

In a January 2011 statement, the Veteran reported that he had had arthritis problems in the back, right shoulder, and right knee for many years.  VA treatment records reveal complaints of chronic right shoulder pain associated with in-service shrapnel wounds as well as chronic pain in the right knee and back.  At the October 2017 hearing, the Veteran testified to having had chronic pain in his back, right shoulder, and right knee since service, and his wife indicated that she recalled him having complaints of symptoms in his back, right shoulder, and right knee throughout their marriage, which began in 1976.  

The only opinion of record contradicting the Veteran's assertions is that of an April 2011 VA examiner.  The examiner found that the low back, right shoulder, and right knee disabilities were less likely as not a result of the Veteran's military service.  However, the Veteran's claims file was not available for review, and the examination report does not reflect that the examiner considered a complete and accurate picture of the Veteran's medical history when forming the opinion.  Therefore, the Board finds that the examiner's opinion does not carry more probative weight than the Veteran's statements as to the history of his back, right shoulder, and right knee disabilities.  

The Veteran has indicated that he has experienced back, right shoulder, and right knee symptoms since service.  He is competent to describe symptoms he experiences, and his wife is competent to describe her observations of his symptoms and their effects on his functionality.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had continuous symptoms of low back, right shoulder, and right knee disabilities since service separation.  Thus, the Board determines that the requirements for presumptive service connection under 38 C.F.R. § 3.303(b) have been met, and there is insufficient evidence to rebut the presumption.

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for the disabilities of low back, right shoulder, and right knee arthritis is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").
  


ORDER

New and material evidence having been received, the claim to reopen entitlement to service connection for a low back disorder is granted.

Service connection for low back arthritis is granted. 

Service connection for right shoulder arthritis is granted. 

Service connection for right knee arthritis is granted. 



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


